Citation Nr: 1433082	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-07 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the rating of the Veteran's degenerative arthritis of the back from 20 percent disabling to 10 percent disabling, effective October 1, 2010, was proper.

2.  Entitlement to an increased rating for degenerative arthritis of the back, currently rated as 10 percent disabling.

3.  Entitlement to an initial rating higher than 50 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 1978 and August 1979 to March 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a December 2010 rating decision, the RO granted an increased initial evaluation of 50 percent for major depressive disorder, effective July 2009.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was noted to be currently employed as recently as March 2010.  See March 2010 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the Veteran initiated a claim for an increased rating for his degenerative arthritis of the back in February 2010.  Based upon a March 2010 VA examination report, the RO, in an April 2010 rating decision, proposed to reduce the rating.  Thereafter, a July 2010 rating decision reduced the rating for degenerative arthritis of the back from 20 percent to 10 percent.  The Board finds that the July 2010 determination, which reduced the rating, was also a denial of the Veteran's petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for degenerative arthritis of the back.

The issues of entitlement to an increased rating for degenerative arthritis of the back, currently rated 10 percent disabling, and entitlement to an initial rating higher than 50 percent for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's degenerative arthritis of the back from 20 percent to 10 percent; the RO promulgated that proposed reduction in a July 2010 rating decision, effective October 1, 2010.
 
2.  The RO's decision to reduce the evaluation for the Veteran's degenerative arthritis of the back from 20 percent to 10 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The reduction of the rating for degenerative arthritis of the back from 20 percent to 10 percent effective October 1, 2010 did not involve a due process violation, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The duty to notify under these statutory and regulatory provisions is triggered by the receipt of a claim.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran submitted a claim for an increased rating for degenerative arthritis of the back, and the RO provided the Veteran with notice in March 2010, prior to the notice of the proposed reduction of the disability evaluation from 20 percent to 10 percent.  Therefore, the timing requirement of the notice has been met.  The notice letter specifically informed the Veteran of the evidence necessary to substantiate the claim for an increased rating and the division of responsibilities in obtaining such evidence.  It also notified the Veteran that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letter further explained how disability ratings and effective dates were determined.

Moreover, the regulation governing reductions contains its own notice provisions and procedures.  38 C.F.R. § 3.105(e).  In the present case, the notice requirements with respect to the rating reduction at issue have been met.  First, there must be a rating action proposing the reduction and giving the Veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Here, the Veteran was notified of the RO's intent to reduce the 20 percent evaluation by a letter dated in May 2010.  This letter specifically stated that he had at least 60 days in which to present additional evidence, as well as the fact that he had an opportunity for a hearing and time to respond.  Thereafter, the proposed reduction was effectuated by a July 2010 rating decision, effective from October 1, 2010.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond. 38 C.F.R. § 3.105(e).

II.  Whether the Reduction of the Rating of the Veteran's Degenerative Arthritis of the Back, from 20 Percent Disabling to 10 Percent Disabling, Effective October 1, 2010, Was Proper

The Veteran asserts that the reduction of his disability rating for degenerative arthritis of the back from 20 percent disabling to 10 percent disabling, effective October 1, 2010, was not proper.

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Board notes further that the propriety of the reduction by the July 2010 rating decision is a threshold matter that must be addressed first (as a finding of a violation of due process in the rating action that reduced the evaluation would nullify the reduction).  The Veteran contends that the disability had not improved so as to warrant a reduction in the rating. 

Historically, a September 1997 rating decision granted the Veteran service connection for a history of low back pain, rated 10 percent, effective April 1, 1997, under Diagnostic Code 5295.  In a March 2009 rating decision, the Veteran was granted an increased rating of 20 percent, effective August 26, 2008, for degenerative arthritis of the back (formerly rated as low back pain).  

The Veteran submitted a claim for an increased rating in February 2010. 

The Veteran was afforded a VA examination in March 2010.  The Veteran reported his back was getting progressively worse.  He denied urinary incontinence, urinary urgency, and fecal incontinence, but indicated he had urinary frequency.  He also reported erectile dysfunction, numbness, paresthesias and unsteadiness.  The Veteran stated he suffered from fatigue, decreased motion, pain and stiffness.  Flare-ups were noted to be severe, occurring weekly and lasting hours, and usually brought on by increased activity or prolonged sitting.  He was noted to wear a back brace always.  Examination revealed no spasm, atrophy, guarding, tenderness or weakness.  There was pain with motion on the right.  Motor examination was normal.  Sensory examination was abnormal in the left and right lower extremities.  Gait was normal.  Range of motion testing revealed a flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 20 degrees.  There was no objective evidence of pain on active range of motion.  The examiner noted that there was objective evidence of pain following repetitive motion; however, there were no additional limitations of motion.  X-rays demonstrated degenerative disc disease with mild degenerative spondylolisthesis.  It was noted that the Veteran was currently employed.  

A March 2010 private treatment record reports a flexion of 70 degrees and an extension to 25 degrees.  

Based on the evidence of record, the Veteran's rating was reduced to 10 percent, effective October 1, 2010.

The Veteran's degenerative arthritis of the back is rated under Diagnostic Code 5242.  The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine (Diagnostic Code 5242) based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine. 

A rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e). 

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e). 

Prior to the July 2010 rating decision, the Veteran's combined rating for service-connected disabilities was 60 percent.  The reduction of the rating for degenerative arthritis of the back from 20 to 10 percent effective October 2010, caused the combined rating to drop to 50 percent.  As such, the due process requirements of 38 C.F.R. § 3.105(e) apply.  

The Board finds the RO followed the proper procedure in reducing the 20 percent rating to 10 percent.  The Veteran was notified of the RO's intent to reduce the evaluation by a letter dated in May 2010.  This letter specifically stated that he had at least 60 days in which to present additional evidence, as well as the fact that he had an opportunity for a hearing and time to respond.  Thereafter, the proposed reduction was effectuated by the July 2010 rating decision, effective from October 1, 2010.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  38 C.F.R. § 3.105(e). 

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown , 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a rating has continued for an extended period at the same level, five years or more, any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating.  See 38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown , 5 Vet. App. 413 (1993).  

Here, the 20 percent rating was in effect from August 26, 2008 to September 30, 2010, and therefore, a reexamination disclosing improvement is sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c). 

The evidence of record at the time of the July 2010 rating decision that effectuated the reduction supports the assignment of a 10 percent disability rating.  At the time of the decision, the evidence included the Veteran's VA treatment records, private treatment records, and lay statements, which all demonstrated that a 10 percent rating was appropriate at the time.  The Veteran did not have a forward flexion between 30 and 60 degrees; he did not have a combined range of motion less than 120 degrees; and he did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Consequently, the RO's reduction of the assigned rating to 10 percent is in accord with the competent medical evidence of record and the rating schedule.  The RO's decision to reduce the evaluation from 20 percent to 10 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.

In reaching the above determinations, the Board has also considered the Veteran's statements that the reduction of the 20 percent evaluation to a 10 percent evaluation was not warranted.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and VA examiners.  However, competent evidence concerning the nature and severity of his back has been provided by the medical personnel who have examined him and have reported medical testing results in conjunction with the evaluations.  The medical findings, as provided in the examination reports, directly address the criteria under which the Veteran's service-connected degenerative arthritis of the back is evaluated.  Given that there was no finding of a forward flexion between 30 and 60 degrees, a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour during the March 2010 examination, a reduction in the rating was proper.


ORDER

The rating reduction from 20 percent to 10 percent disabling, effective October 1, 2010 for degenerative arthritis of the back, was proper. The appeal as to this issue is denied.


REMAND

The Veteran seeks an increased rating for his degenerative arthritis of the back, currently rated 10 percent disabling, and entitlement to an initial rating higher than 50 percent for major depressive disorder.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for his spine in March 2010 and for his major depressive disorder in October 2009, more than four years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records subsequent to November 2010 in the claims file or in Virtual VA. 

The Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his degenerative arthritis of the back and major depressive disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Any updated VA or private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant updated treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his degenerative arthritis of the back.  All indicated tests and studies, including any neurological testing deemed necessary, should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology.  

The range of motion measurements and the degree at which pain occurs must be noted in the examination report.  

All current neurological symptoms proximately due to the Veteran's arthritis of the back should be noted.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

3.  Afford the Veteran a VA examination to determine the current severity of his major depressive disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of Diagnostic Code 9434.  The pertinent rating criteria must be provided to the examiner. 

4.  Then, readjudicate the claims on appeal in light of all of the evidence of record.  

If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


